t c memo united_states tax_court st joseph lease capital corporation petitioner v commissioner of internal revenue respondent docket no filed date the parties have made opposing motions for summary_judgment with respect to the period of limitations petitioner argues that a notice_of_deficiency returned to respondent by the u s postal service was not addressed to petitioner’s last_known_address and was a nullity and that a copy subsequently sent to petitioner by facsimile was a new notice that was received after the period of limitations had expired respondent argues that petitioner’s last_known_address presents a genuine issue as to a material fact but that we should deny petitioner’s motion and grant respondent’s on the grounds that petitioner received actual notice of a timely mailed notice without prejudicial delay we agree with respondent held petitioner’s motion for summary_judgment will be denied held further respondent's motion for partial summary_judgment will be granted steven s brown and robert m levin for petitioner gary d kallevang for respondent memorandum opinion halpern judge this matter is before the court on two opposing motions for summary_judgment petitioner’s motion for summary_judgment petitioner’s motion and respondent’s motion for partial summary_judgment respondent’s motion the motions are in opposition on the question of whether the period of limitations on assessment and collection has run petitioner asks that we summarily decide that the assessment or collection of any_tax for the years in issue is barred by the statute_of_limitations and that we enter a decision that there is no deficiency in respect of any such tax respondent opposes that request and asks that we summarily decide that petitioner’s affirmative defense of the statute_of_limitations has no merit petitioner opposes respondent’s motion unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure motion for summary_judgment introduction a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b grounds the principal grounds for petitioner’s motion are that respondent failed to suspend the period of limitations on assessment and collection by timely sending notice_of_deficiency and that the notice_of_deficiency upon which the petition is based was sent after that period expired respondent objects on alternative grounds first the period of limitations on assessment and collection was suspended by respondent’s sending notice_of_deficiency by mail to petitioner at petitioner’s last_known_address before such period expired second even if respondent failed to address such notice to petitioner at petitioner’s last_known_address respondent did timely mail such notice to petitioner who received actual notice of the contents of that notice without prejudicial delay although respondent argues that petitioner’s last_known_address presents a genuine issue of fact respondent also argues that petitioner’s last_known_address is immaterial if we deny petitioner’s motion on the basis that the period of limitations was suspended by petitioner’s receipt of actual notice without prejudicial delay respondent relies on such actual notice argument as grounds for her motion petitioner does not argue that there is a genuine issue as to any material fact that would preclude us from granting respondent’s motion although petitioner would have us deny respondent’s motion for other reasons we agree with respondent that petitioner’s last_known_address is immaterial if we adopt her actual notice argument we believe that respondent’s motion presents no genuine issue as to any material fact and that we can decide both petitioner’s and respondent’s motions as matters of law for the reasons stated respondent’s motion will be granted and petitioner’s motion will be denied facts on which we rely the parties have attached to their motions various affidavits on which we rely to the extent that they are undisputed we also rely on certain uncontested or inconsequential averments in the pleadings the facts that we rely on to decide the motions are as follows petitioner its returns petitioner an indiana corporation is a calendar-year taxpayer petitioner’s federal_income_tax returns for through the years in issue were received at the internal_revenue_service center philadelphia pennsylvania on date petitioner and respondent entered into no agreement to extend the time to assess tax for any of the years in issue respondent’s examination respondent by one of her revenue agents anne m price price began an examination of petitioner’s tax_year on or about date later price attempted to expand that examination to include the years in issue on several occasions during the course of price’s examination she visited offices of petitioner pincite tower court alexandria virginia price’s examination of petitioner was closed on or about date with respect to the years in issue thereafter a notice_of_deficiency with respect to the years in issue was prepared by or under the supervision of john henry senior reviewer quality assurance branch richmond district internal_revenue_service richmond virginia on date three copies of that notice_of_deficiency the october notice were sent by certified mail addressed as follows st joseph lease capital corporation post office box alexandria virginia st joseph lease capital corporation tower court alexandria virginia roger a pies esquire suite south thirteenth street n w washington d c the first address resulted from a query to the main internal_revenue_service computer the second address was found in the case file and is the address at which price carried out a portion of her examination roger a pies pies is an attorney who represented petitioner during the course of price’s examination and the third address is that of pies all three copies of the october notice were returned to respondent the first carried a u s postal service postal service stamp box closed no forwarding order the second carried a postal service stamp return to sender unclaimed the third was returned unopened under cover of a letter from pies that stated that he did not represent petitioner petitioner’s counsel initially pies represented petitioner in connection with price’s examination of petitioner’s tax_year later that representation was extended to include price’s examination of the years in issue a form_2848 power_of_attorney and declaration of representative appointing pies petitioner’s attorney in fact for purposes of income_tax matters for through was executed on behalf of petitioner by petitioner’s president michael v jennings jennings on date on date jennings hired another attorney robert m levin levin to represent petitioner before the internal_revenue_service in connection with income_tax matters for through on date levin wrote to the richmond virginia district_office of the internal_revenue_service and requested the release of certain documents pursuant to the freedom_of_information_act u s c sec_552 including documents relating to price’s examination of petitioner’s through tax years included with levin’s request was a form_2848 power_of_attorney and declaration of representative appointing levin petitioner’s attorney in fact for purposes of income_tax matters for through by its terms that power revoked all prior powers for the same matters and years on date levin learned from a disclosure specialist in the richmond district director’s office that the october notice had been sent he asked if he could obtain a copy and he was referred to john henry henry the senior reviewer in the richmond district quality assurance branch levin contacted henry who agreed to send levin a copy of that notice henry did so by facsimile transmission received in levin’s office on date in so acting henry acted to protect the interests of petitioner consolidated_return on date petitioner's parent_corporation financial analytics corp sent its consolidated_income_tax_return to respondent's philadelphia service_center on form_1120 u s_corporation income_tax return attached to that form_1120 was a form_851 affiliations schedule that form_851 states that petitioner's address i sec_218 north lee street suite alexandria virginia the north lee street address form_8822 on date petitioner sent a form_8822 change_of address by overnight courier to respondent's philadelphia service_center that form_8822 stated that petitioner's new address was the north lee street address petition the petition was hand delivered to the court on date discussion with exceptions not here relevant sec_6501 provides a 3-year period from the time a return is filed for the assessment or collection without assessment of any_tax including income taxes the period of limitations the running of the period of limitations however is suspended under sec_6503 by the mailing of a notice under sec_6212 sec_6212 authorizes the secretary upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified or registered mail sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address petitioner’s income_tax returns for the years in question were filed on date and the october notice was sent to petitioner by certified mail well within the period of limitations if any of the three addresses to which the october notice was addressed was petitioner’s last_known_address then the october notice is presumptively sufficient and petitioner’s motion must be denied we need not decide petitioner’s last_known_address to dispose_of the motions before us however because that fact is immaterial to respondent’s principal argument that petitioner received actual notice of the october notice and timely filed the petition respondent argues that we can assume that the october notice was not addressed to petitioner’s last_known_address and decide whether notwithstanding that assumption the october notice was sufficient to suspend the running of the period of limitations petitioner argues that the october notice was insufficient to suspend the running of the period of limitations because assuming that it was not sent to petitioner’s last_known_address respondent abandoned or withdrew the october notice when all three copies were returned undelivered by the postal service and respondent communicated a copy to petitioner’s agent levin by facsimile transmission on date that facsimile transmission the november communication argues petitioner constituted a new notice_of_deficiency which was effective once the petition was filed to give this court jurisdiction but which was ineffective because untimely to suspend the running of the period of limitations in support of its argument petitioner cites 72_tc_21 in the reddock case respondent mailed a notice_of_deficiency to the taxpayer sec_3 days before the expiration of the period of limitations the initial notice but did not mail the initial notice to the taxpayers' last_known_address the initial notice was returned to respondent undelivered eleven days after the period of limitations expired respondent remailed the initial notice to the taxpayers at their residence where it was received the taxpayers then filed a petition in this court raising as an affirmative defense the period of limitations we upheld that defense finding that assessment was barred since the initial notice was not remailed to the taxpayers until after the period of limitations had expired we reasoned that the initial notice was a nullity because the initial notice was erroneously addressed and was returned to respondent undelivered the reddock case exemplifies the rule that if respondent acts so as to indicate that a notice_of_deficiency is null she will be bound by the consequences of such action see eg 188_f2d_95 7th cir petition to redetermine a deficiency timely when mailed within days of second notice_of_deficiency but without days of first notice_of_deficiency by sending second notice commissioner in effect withdrew or abandoned the first notice and when second notice was mailed started a new day period of appeal in the reddock case respondent's remailing of the misaddressed notice_of_deficiency was convincing evidence that she considered the prior notice a nullity we reach a contrary conclusion here because respondent took no actions that evidence an abandonment withdrawal or nullification of the october notice it was petitioner’s agent levin who asked to obtain a copy of the october notice respondent’s agent henry did not resort to certified or registered mail or indeed any form of mail to satisfy that request he transmitted a copy of the october notice by facsimile transmission henry stated that he was acting to protect petitioner’s interests those are not indicia that respondent had come to realize that the october notice was faulty and that she was seeking to start things anew accordingly we conclude that the november communication constituted merely a copy of the october notice not a new notice we still must decide however what consequence we are to attach to our assumption that the october notice was not addressed to petitioner’s last_known_address in 81_tc_42 we dealt with a situation analogous to that which we face today there respondent mailed a notice_of_deficiency to the taxpayers before the period of limitations expired that notice was not mailed to the taxpayers’ last_known_address but it was forwarded by the postal service to the taxpayers who actually received it although after the period of limitations had expired the taxpayers argued that the statute_of_limitations had expired with respect to the taxable years in issue there we set forth the following two rules where the safe_harbor in sec_6212 does not apply the taxpayer's failure to receive the incorrectly addressed notice_of_deficiency becomes relevant and invalidates that notice for all purposes however so long as the notice_of_deficiency is timely mailed by the commissioner and is received without prejudicial delay by the taxpayer in compliance with sec_6212 the notice is effective for all purposes from the time of its mailing id pincite with respect to the specific purpose of suspending the period of limitations pursuant to sec_6503 we held the mailing of the notice_of_deficiency which complied with sec_6212 which was received by petitioners and in regard to which a timely petition was filed in this court tolled the period of limitations on the date the notice was mailed even though the notice was not sent to their last_known_address id this case falls squarely within the rule_of frieling v commissioner the october notice was timely sent although it may not have been mailed to petitioner’s last_known_address thereafter a copy of that notice was received by petitioner who timely petitioned this court on date see sec_6213 petitioner cannot complain that the delay it suffered in receipt of the notice until date prejudiced it by disabling it from timely petitioning this court therefore the october notice suspended the running of the period of limitations frieling v commissioner supra pincite so long as the notice is received within the period for petitioning this court and a timely petition is filed the notice will be valid under sec_6212 on the grounds stated petitioner’s motion will be denied although respondent has asked for summary adjudication that on those grounds the court has jurisdiction there is no question of jurisdiction in the technical sense in this case it is clear from respondent’s motion her memorandum in support of that motion and petitioner’s objection that respondent is asking for and petitioner understands that she is asking for summary adjudication that petitioner’s affirmative defense of the statute_of_limitations has no merit on the grounds stated she deserves such summary adjudication and we shall grant respondent’s motion an appropriate order will be issued
